Citation Nr: 1219267	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right lateral epicondylitis.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision of the Regional Office (RO) that denied the Veteran's claim for service connection for a lumbar spine condition, and also granted service connection for right lateral epicondylitis, assigning a noncompensable rating.  The Veteran perfected an appeal as to the denial of service connection for the lumbar spine and also appealed the rating assigned for the right lateral epicondylitis.  During the course of this appeal, a 10 percent rating was assigned for right lateral epicondylitis.  The Veteran has not indicated satisfaction of his appeal by this increase, so the claim remains within the Board's jurisdiction.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an initial evaluation in excess of 10 percent for right lateral epicondylitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On May 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal concerning service connection for a lumbar spine disability is requested


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal concerning the claim for service connection for a lumbar spine disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for a lumbar spine disability is dismissed.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for an initial rating in excess of 10 percent for right lateral epicondylitis.

The Board observes that the most recent VA examination for this claim is dated in February 2008, more than four years ago.  In that examination report, the only symptom noted was pain.  The examiner reported that the Veteran was able to function and that no treatment was required.  Since that time, ongoing treatment related to the elbow pain is shown in private treatment records.  Also, in May 2012, the Veteran's private physician submitted a statement noting that the Veteran has 

been treated since July 2008, and that such treatment includes physical therapy, neurology, and general medical treatment.  Thus, as the current severity of the Veteran's right lateral epicondylitis is unclear, the Board finds that a new VA examination to assess the current severity of the disability is needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).

Finally, the Board observes the May 2012 statement from the Veteran's family physician, Dr. Paragas, confirms ongoing treatment since July 2008.  A review of the claims folder reveals that there are private treatment records dated in June and July 2008, September and October 2009, January and August 2010, and January, April and May 2011.  The August 2010 report pertained to a rheumatology consultation.  Also, the May 2012 statement mentions neurological treatment and physical therapy.  There are no such records in the claims folder.  On remand, the RO/AMC should seek these potentially relevant records and associate them with the claims folder, as well as seek updated records from Dr. Paragas and any other providers he identifies.  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  After securing an updated authorization form(s), assist the Veteran in obtaining updated relevant private treatment records from Dr. Paragas and/or any other treatment providers who have treated his right elbow, to include neurological treatment and physical therapy.  Associate any relevant, non-duplicative records obtained with the claims folder.  Any negative response should also be associated with the claims folder and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a new VA joints examination to assess the current severity of his service-connected right lateral epicondylitis.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported, including range of motion studies to include the degree at which pain begins.  The examiner should report all symptoms, including any neurological symptoms, associated with the Veteran's service connected right lateral epicondylitis.  

The examiner should also state whether there are objective clinical indications of painful motion, weakened movement, fatigability, or incoordination.  This includes instances when these symptoms "flare-up" or when the elbow is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  A rationale for all opinions expressed should be provided.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


